department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-109523-09 date date internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------- ------------------------------- ----------------------------- legend legend x -------------------------------------------- ----------------------------- a --- b -- c --- d --- e --- f --- g -------------- h -------------- i ------------- j ------------- state ------------------- date1 --------------------------- date2 ---------------------- year1 ------- plr-109523-09 year2 ------- dear ----------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling that the rental income received by x from certain rental real_estate is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the code the information submitted states that x was incorporated under the laws of state on date1 x elected to be an s_corporation effective date2 x is engaged in two lines of business owning and operating convenience stores and owning and managing rental real_estate with respect to x’s convenience store operations x functions principally as a petroleum marketer selling certain brands of gasoline diesel and kerosene to retail customers through a network of a stores in state x also sells unbranded gasoline purchased through an industry cooperative at b stores of the total number of c convenience store customers x owns the building and property at d stores and rents these stores to independent operators x also sells wholesale heating oil kerosene and diesel products to residential and commercial customers with respect to x’s rental real_estate operations x owns operates and manages a total of e commercial properties x provides various services in its rental real_estate business including routine maintenance of the properties and related systems maintenance of all common areas negotiation of all tenant leases coordination of all tenant functions resolution of all tenant complaints and management of all finances relating to its properties x also handles the usual rental leasing and administrative functions and provides insurance coverage and security for the properties x maintains a staff of f employees all of whom devote all of their working time to management and service of the properties including maintenance and repairs for heating and air conditioning plumbing systems ground maintenance painting electrical repairs roof repairs and replacements trash removal carpet cleaning renovations pest control and general property up-keep x meets most of its routine administrative and maintenance needs with its own employees although x periodically contracts with third parties to perform certain functions in year1 x collected approximately dollar_figureg in gross rents and incurred approximately dollar_figureh in relevant operating_expenses for x’s rental real_estate properties in year2 x collected approximately dollar_figurei in gross rents and incurred approximately dollar_figurej in relevant operating_expenses for x’s rental real_estate properties x also represents that x has accumulated_earnings_and_profits plr-109523-09 except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2b i of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all of the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed are substantial costs are incurred in the rental business is determined based upon all of the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and the representations made we conclude that the rental income x receives from its operations described above is not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are independent of the passive_activity_loss rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-109523-09 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
